DETAILED ACTION
Claims status
In response to the application filed on 08/11/2022, claims 1-23 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2020/0163155 A1) in view of KIM et al. (US 2020/0178292 A1).
Regarding claim 1; LEE discloses a method performed at a transmitting (Tx) user equipment (UE) configured for wireless sidelink (SL) communication, comprising: 
transmitting, for a receiving (Rx) UE, a first SL signal indicating parameters (See Fig. 7s: scheduling resources/parameters based on the Sidelink Control Information (SCI). ¶. [0065]) of a configured grant (CG) configuration (See Figs. 6 and 7s; the UE 1 performs D2D/V2X communication with the UE 2 according to the resource scheduling. ¶. [0065]);
transmitting multiple SL data transmissions for the Rx UE in a SL data channel (See Figs. 7A and 7B: multiple transmission modes 1-4 are performed for communicating sidelink transmission between UE1 and UE2; ¶. [0065]-¶. [0066]) according to the indicated parameters (See Fig. 71: transmitting control information and data based on the SCI, i.e., indicated by SCI. The SCI may transfer sidelink scheduling information. The SCI may have various formats/parameters, for example, SCI format 0 and SCI format 1. ¶. [0065] and ¶. [0067]), 
[Examiner’s note: the formats of SCI could also be analyzed as indicated parameters for SL resources scheduling applying under the BRI.]
wherein at least one of the SL data transmissions is transmitted without an accompanying transmission in a SL control channel indicating the parameters (See Figs. 7s: The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI through a physical sidelink shared channel (PSSCH). Note: PSCCH is used for transmitting control signal and PSSCH is used for transmitting data signal, and they are separate channels, i.e., without accompanying. ¶. [0065] and ¶. [0066]), based on the CG configuration (See Fig. 7a: the control information of SCI and the data information are transmitted based on the SCI The SCI may transfer sidelink scheduling information. See ¶. [0065] and ¶. [0067]).

    PNG
    media_image1.png
    429
    993
    media_image1.png
    Greyscale

Even though, LEE discloses the method of transmitting D2D/V2X information according to the resource scheduling, LEE doesn’t explicitly discuss using a configured grant (CG) configuration.
However, KIM discloses the process of using a configured grant (CG) configuration (KIM: See Figs. 5-6: A method performed by a relay UE comprises the steps of: receiving a first control message related to a grant from a serving base station, wherein the first control message includes an identifier for identifying a remote UE, first control information related to a time point of monitoring the grant, and second control information related to a time point at which the relay UE relays the grant to the remote UE; See abstract and ¶. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a configured grant (CG) configuration as taught by KIM to have incorporated in the system of LEE, so that it would provide multiple advantageous effects by communicating a grant related to sidelink transmission of a remote UE via a UE-to-Network relay. KIM: ¶. [0015].

Regarding claim 2; LEE discloses the method wherein the first SL signal comprises sidelink control information (SCI) and is transmitted in the SL control channel (LEE: The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI through a physical sidelink shared channel (PSSCH). ¶. [0065]).


Regarding claim 3; LEE discloses the method comprising: selecting, at the Tx UE updated CG configuration parameters and transmitting, for the Rx UE, a second SL signal comprising SCI in the SL control channel indicating the updated CG configuration parameters (LEE: ¶. [0065]-¶. [0066]).

Regarding claim 4; LEE discloses the method comprising transmitting multiple further SL data transmissions in the SL data channel for the Rx UE according to the updated CG configuration parameters, wherein at least one of the multiple further SL data transmissions is transmitted without an accompanying transmission indicating the updated CG configuration parameter (LEE: the PSCCH is transmitted in adjacent resource blocks which are not adjacent together with the PSSCH corresponding to the PSCCH, with respect to the PSSCH. Here, it may be assumed that the PSCCH pool includes resources having a size of two consecutive physical resource block (PRB) pairs in a frequency domain. ¶. [0100]),

Regarding claim 5; LEE discloses the method wherein the updated CG configuration parameters update only a subset of the parameters indicated in the first SL signal (LEE: ¶. [0065]-¶. [0066]).

Regarding claim 9; LEE discloses the method comprising, prior to transmitting the first SL signal, receiving signaling from a base station (BS) indicating the CG configuration ((LEE: receiving SL information from the BS. ¶. [0067]-¶. [0068]).
Regarding claim 10; LEE discloses the method wherein the first SL signal is transmitted using radio resource control (RRC) signaling in the SL data channel (LEE: ¶. [0040]).

Regarding claim 11; LEE discloses the method of claim 1 wherein the first SL signal is transmitted in a physical layer broadcast channel (PSBCH). (LEE: ¶. [0083]-¶. [0084]).

Regarding claim 12; LEE discloses the method of claim 1 wherein the CG configuration relates to a grant free (GF) configuration for a broadcast for multiple Rx UEs, wherein the first SL signal is transmitted for multiple Rx UEs and: (i) the first SL signal comprises sidelink control information (SCI) and is transmitted in the SL control channel. (LEE: See Figs. 7s and ¶. [0065]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15; LEE in view of KIM discloses the method of claim 1 comprising periodically transmitting for the Rx UE, SCI SL signals to update parameters of the configured grant (CG) configuration applied by the Rx UE (KIM: ¶. [0054]).


Regarding claim 16; LEE discloses a transmitting (Tx) user equipment (UE) configured to perform wireless sidelink (SL) communications with one or more receiving (Rx) UEs (See Fig. 6 and its components. ¶. [0278]), the Tx UE being configured to:
transmit, for a receiving (Rx) UE, a first SL signal indicating parameters (See Fig. 7s: scheduling resources/parameters based on the Sidelink Control Information (SCI). ¶. [0065]) of a configured grant (CG) configuration (See Figs. 6 and 7s; the UE 1 performs D2D/V2X communication with the UE 2 according to the resource scheduling. ¶. [0065]);
transmit multiple SL data transmissions for the Rx UE in a SL data channel (See Figs. 7A and 7B: multiple transmission modes 1-4 are performed for communicating sidelink transmission between UE1 and UE2; ¶. [0065]-¶. [0066]) according to the indicated parameters (See Fig. 71: transmitting control information and data based on the SCI. The SCI may transfer sidelink scheduling information. The SCI may have various formats, for example, SCI format 0 and SCI format 1.. ¶. [0065] and ¶. [0067]), wherein at least one of the SL data transmissions is transmitted without an accompanying transmission in a SL control channel indicating the parameters (See Figs. 7s: The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI through a physical sidelink shared channel (PSSCH). Note: PSCCH is used for transmitting control signal and PSSCH is used for transmitting data signal, and they are separate channels, i.e., without accompanying. ¶. [0065] and ¶. [0066]), based on the CG configuration (See Fig. 7a: the control information of SCI and the data information are transmitted based on the SCI The SCI may transfer sidelink scheduling information. See ¶. [0065] and ¶. [0067]).

    PNG
    media_image1.png
    429
    993
    media_image1.png
    Greyscale

Even though, LEE discloses the method of transmitting D2D/V2X information according to the resource scheduling, LEE doesn’t explicitly discuss using a configured grant (CG) configuration.
However, KIM discloses the process of using a configured grant (CG) configuration (KIM: See Figs. 5-6: A method performed by a relay UE comprises the steps of: receiving a first control message related to a grant from a serving base station, wherein the first control message includes an identifier for identifying a remote UE, first control information related to a time point of monitoring the grant, and second control information related to a time point at which the relay UE relays the grant to the remote UE; See abstract and ¶. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a configured grant (CG) configuration as taught by KIM to have incorporated in the system of LEE, so that it would provide multiple advantageous effects by communicating a grant related to sidelink transmission of a remote UE via a UE-to-Network relay. KIM: ¶. [0015].

Regarding claim 17; LEE discloses the TxUE is configured to select updated CG configuration parameters and transmitting, for the Rx UE, a second SL signal comprising SCI in the SL control channel indicating the updated CG configuration parameters (LEE: ¶. [0065]-¶. [0066]).

Regarding claim 18; LEE discloses the TxUE is configured to transmit multiple further SL data transmissions in the SL data channel for the Rx UE according to the updated CG configuration parameters, wherein at least one of the multiple further SL data transmissions is transmitted without an accompanying transmission indicating the updated CG configuration parameter (LEE: the PSCCH is transmitted in adjacent resource blocks which are not adjacent together with the PSSCH corresponding to the PSCCH, with respect to the PSSCH. Here, it may be assumed that the PSCCH pool includes resources having a size of two consecutive physical resource block (PRB) pairs in a frequency domain. ¶. [0100]),

Regarding claim 19; LEE discloses the TxUE is configured to, prior to transmitting the first SL signal, receiving signaling from a base station (BS) indicating the CG configuration ((LEE: receiving SL information from the BS. ¶. [0067]-¶. [0068]).

Regarding claim 20; LEE discloses the TxUE wherein the first SL signal comprises sidelink control information (SCI) and is transmitted in the SL control channel (LEE: The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI through a physical sidelink shared channel (PSSCH). ¶. [0065]).

Regarding claim 21; LEE discloses the TxUE wherein the first SL signal is transmitted using radio resource control (RRC) signaling in the SL data channel (LEE: ¶. [0040]).

Regarding claim 22; LEE discloses the TxUE of claim 1 wherein the first SL signal is transmitted in a physical layer broadcast channel (PSBCH). (LEE: ¶. [0083]-¶. [0084]).

Regarding claim 23; LEE discloses a computer program product comprising a non-transitory computer medium storing instructions for configuring a transmit (Tx) user equipment (See Fig. 6 and its components. ¶. [0278]) to: 
transmit, for a receiving (Rx) UE, a first SL signal indicating parameters (See Fig. 7s: scheduling resources/parameters based on the Sidelink Control Information (SCI). ¶. [0065]) of a configured grant (CG) configuration (See Figs. 6 and 7s; the UE 1 performs D2D/V2X communication with the UE 2 according to the resource scheduling. ¶. [0065]);
transmit multiple SL data transmissions for the Rx UE in a SL data channel (See Figs. 7A and 7B: multiple transmission modes 1-4 are performed for communicating sidelink transmission between UE1 and UE2; ¶. [0065]-¶. [0066]) according to the indicated parameters (See Fig. 71: transmitting control information and data based on the SCI. The SCI may transfer sidelink scheduling information. The SCI may have various formats, for example, SCI format 0 and SCI format 1. ¶. [0065] and ¶. [0067]), 
[Examiner’s note: the formats of SCI could also be analyzed as indicated parameters for resource scheduling applying under the BRI.]
wherein at least one of the SL data transmissions is transmitted without an accompanying transmission in a SL control channel indicating the parameters (See Figs. 7s: The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI through a physical sidelink shared channel (PSSCH). Note: PSCCH is used for transmitting control signal and PSSCH is used for transmitting data signal, and they are separate channels, i.e., without accompanying. ¶. [0065] and ¶. [0066]), based on the CG configuration (See Fig. 7a: the control information of SCI and the data information are transmitted based on the SCI. The SCI may transfer sidelink scheduling information. See ¶. [0065] and ¶. [0067]).

    PNG
    media_image1.png
    429
    993
    media_image1.png
    Greyscale

Even though, LEE discloses the method of transmitting D2D/V2X information according to the resource scheduling, LEE doesn’t explicitly discuss using a configured grant (CG) configuration.
However, KIM discloses the process of using a configured grant (CG) configuration (KIM: See Figs. 5-6: A method performed by a relay UE comprises the steps of: receiving a first control message related to a grant from a serving base station, wherein the first control message includes an identifier for identifying a remote UE, first control information related to a time point of monitoring the grant, and second control information related to a time point at which the relay UE relays the grant to the remote UE; See abstract and ¶. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a configured grant (CG) configuration as taught by KIM to have incorporated in the system of LEE, so that it would provide multiple advantageous effects by communicating a grant related to sidelink transmission of a remote UE via a UE-to-Network relay. KIM: ¶. [0015].


Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2020/0163155 A1) in view of Loehr et al. (US 20180263026 A1).
Regarding claim 6; LEE discloses the method of transmitting sidelink control and data information. LEE doesn’t explicitly teach the method of transmitting an indication of one or both of a source ID for the Tx UE or a destination ID for the Rx UE in the SL data channel (Loehr: Source ID and Destination for SCI communication included in MAC. ¶. [0139] and ¶. [0140]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a source ID for the transmitting UE and destination ID for the receiving UE as taught by Loehr to have incorporated in the system of LEE, so that it would provide an improved system performance in D2D communication. Loehr: ¶. [0116].

Regarding claim 7; LEE discloses the method of claim 6 wherein transmitting the indication of one or both of the source ID and the destination ID comprises: coding a Medium Access Control-Control Element (MAC-CE) that indicates one or both of the source ID and destination ID; and jointly coding the MAC-CE with payload data in one of the multiple SL data transmissions (Loehr: ¶. [0139]-0140]).

Regarding claim 8; LEE discloses the method of claim 6 wherein transmitting the indication of one or both of the source ID and the destination ID comprises transmitting the indication using a SL data channel time-frequency resource that is not used for any of the multiple SL data transmissions. (Loehr: ¶. [0139-0140]).

Regarding claim 13; LEE in view of Loehr discloses he method of claim 1 wherein the CG configuration includes a set of parameters selected from a group including: (1) destination ID of one or more Rx UEs; (2) source ID of the Tx UE (Loehr: ¶. [0139] and ¶. [0140]); (3) SL data channel time-frequency resource (LEE: ¶. [0052]); (4) modulation and coding scheme (MCS) parameters (LEE: ¶. [0017]) to be used for SL data transmission; and (5) demodulation reference signal (DMRS) parameters (LEE: ¶. [0084]).

Response to Arguments
In response to the amendment as filed on 08/11/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive. are moot because the arguments do not apply to any of the references being used in the current rejection.
Arguments:
Applicant argued that the cited prior-arts fail to teach the amended limitations “transmitting, for a receiving (Rx) UE, a first SL signal indicating parameters of a configured grant (CG) configuration; and transmitting multiple SL data transmissions for the Rx UE in a SL data channel according to the indicated parameters, wherein at least one of the SL data transmissions is transmitted without an accompanying transmission in a SL control channel indicating the parameters, based on the CG configuration.”
Examiner’s responses:
Examiner respectfully disagrees. Lee teaches the method of performing resource scheduling on V2X or D2D through PSCCH and PSSCH. As shown in the figure 7a in below, the two channels, i.e., PSCCH and PSSCH, are transmitted separated channels- one carrying Control Information of SCI, and the other one with Data information. 

    PNG
    media_image1.png
    429
    993
    media_image1.png
    Greyscale

The transmission is made between the two UEs for Sidelink resource scheduling. The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH) and then transmit data based on the SCI, i.e., configured grant, through a physical sidelink shared channel (PSSCH). Transmission mode 1 may be applied to D2D and transmission mode 3 may be applied to V2X. The SCI may transfer sidelink scheduling information. The SCI may have various formats, for example, SCI format 0 and SCI format 1. The formats of SCI information are the parameters of sidelink information for resource scheduling.
Arguments:
Applicant further argued that the cited references fail to teach “based on the configured grant (CG) configuration” as amended in the claims.
Examiner’s responses:
Examiner further disagrees. What is “CG Configuration”? How is it defined in the current specification?
As per the current spec, it defines that “…an SL CG configuration specifies a set of SL resources and other communication parameters that can be used by a UE. The SL CG configuration may include a transmit (Tx) CG configuration and a receive (Rx) CG configuration. A UE can have a Tx CG configuration and a Rx CG configuration simultaneously.” See Applicant’s ¶. [0041]- [0042]. In other words, the SL CG configuration is transmitted or received for scheduling SL resources.
Similarly, Lee’s disclosure states the process of using Sidelink Control Channel and Shared Channel for performing SL resources scheduling. 
KIM from the same field of endeavor further teaches the method of using configured grant message to communicate the grant related of sidelink transmission. (KIM: See Figs. 5-6:…: receiving a first control message related to a grant from a serving base station,… and second control information related to a time point at which the relay UE relays the grant to the remote UE; See abstract and ¶. [0006]).
The motivation is to provide multiple advantageous effects by communicating a grant related to sidelink transmission of a remote UE via a UE-to-Network relay. KIM: ¶. [0015].
In view of the above reasoning, the combined teaching of Lee and Kim successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416